Citation Nr: 0825396	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post partial 
left knee replacement.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in August 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefits sought on appeal.  The veteran, who had active 
service from March 1944 to June 1946, June 1947 to August 
1949 and from June 1951 to June 1953, appealed that decision 
to the BVA and the case was referred to the Board for 
appellate review.  

In July 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 

The issue of service connection for status post partial left 
knee replacement is addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is causally 
or etiologically related to service.  

2.  The veteran has tinnitus that is causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also acknowledges 
that various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, with regard to 
the benefits being granted by the Board in this decision, the 
Board need not consider the question of VCAA compliance at 
this juncture since there is no detriment to the veteran in 
light of the favorable disposition.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

In the instant case service records show the veteran served 
in the U.S. Navy during and after World War II.  In April 
2008 he testified he was exposed to acoustic trauma from gun 
noise during service and did not have hearing protection.  
Service records show the veteran had the rank of an ensign in 
the 1940s and a lieutenant, junior grade in the 1950s.  In 
October 2004 the veteran indicated he was in charge of a 
three inch gun battery.  

In June 2004, a private doctor, Dr. Phillips, opined the 
veteran may have hearing loss and tinnitus due to acoustic 
trauma during service.  In May 2008, another private doctor, 
Dr. Shea, noted the veteran has had ringing and hearing loss 
due to significant exposure to heavy machinery and jet 
engines during service.  The doctor reported that audiogram 
showed high frequency hearing with pure tone averages of 
greater than 40 DC, bilaterally, with discriminations of 76 
percent and 88 percent.  The diagnosis was tinnitus with 
associated central neural loss with discrimination scores of 
76 percent and 88 percent.  

In sum, the record shows that the veteran's bilateral hearing 
loss and tinnitus are due to service.  While hearing loss and 
tinnitus were not documented until many years after service, 
audiometric studies were not conducted during service.  The 
evidence suggests that the veteran was exposed to acoustic 
trauma during service.  A private medical opinion dated in 
May 2008 is of record relating the veteran's bilateral 
hearing loss and tinnitus to service.  There is no competent 
evidence to contradict this opinion. 

Therefore, in giving the veteran the benefit of the doubt, 
the Board finds that service connection for bilateral hearing 
loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for a left knee 
disorder discloses a need for further development prior to 
final appellate review.  The veteran argues that his current 
left knee disorder is due to an injury during service in the 
1940s.  He currently contends that he injured his left knee 
during active service in 1947 while playing baseball.  
Service treatment records, however, show that the veteran was 
not recommended for Navy Reserves in 1957 due to a dislocated 
semilunar cartilage as a result of a tennis injury during 
active duty service in 1944.  He was found physically 
qualified for active duty with waiver, incident to 
mobilization only and was not physically qualified for 
transfer to the Ready Reserve.  The veteran's reentrance 
examination into service in February 1951 indicated a history 
of a trick knee.  

Private medical records show that in April 1987, January 2000 
and July 2000 the veteran reported injuring his left knee 
during service. 

The Board observes that the veteran has not been afforded a 
VA examination in connection with his current claim and the 
Board is of the opinion that a VA examination is necessary to 
determine the nature and etiology of the veteran's status 
post partial left knee replacement.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination to determine the nature and 
etiology of his status post partial left 
knee replacement.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to the most likely etiology of 
the current left knee disorder.  The 
examiner is specifically requested to 
offer an opinion as to whether the 
current status post partial left knee 
replacement is causally or etiologically 
related to any sports injury in the 
1940s.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


